Bkotles, C. J.
“Declarations oí a witness after trial, at variance with his sworn testimony, even when made under oath and explicity assorting that his testimony on the trial was false, do not constitute a cause for a new trial.” Smarr v. Kerlin, 21 Ga. App. 813 (2) (95 S. E. 306), and cit. A fortiori, such declarations are not cause for a new trial on an extraordinary motion therefor, such motions not being favored by the courts. Under the above-stated rulings and the facts of the
*628Decided January 10, 1928.
W. N. Oliver, for plaintiff in- error.
Robert McMillan, solicitor-general, contra.
instant case, the overruling of the extraordinary motion for a new trial was-not error. Judgment affirmed.

Luke and Bloodworth, JJ., eonour.